Ber Curiam.

Where notice of a hospital lien was duly served
on the insurance company in accordance with section 189 of the Lien Law, and the insurer settled the action and made payments to the infant and guardian without the required statutory notice to the hospital, it was liable to the hospital for a period of one year in an action to enforce the lien, to the extent of the money paid to the infant and guardian ad litem in settlement of the claim, less the amount of any other liens or claims superior to such hospital lien (Lien Law, § 189).
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff, in accordance with stipulation.
Appeal from decision dismissed.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Judgment reversed, etc.